


115 HRES 47 IH: Amending the Rules of the House of Representatives respecting budget-related points of order.
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 47
IN THE HOUSE OF REPRESENTATIVES

January 12, 2017
Mr. Renacci (for himself, Mr. Quigley, Mr. Amodei, and Mr. Westerman) submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives respecting budget-related points of order.

 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  13. (a)It shall not be in order to consider a resolution reported by the Committee on Rules providing for the consideration of a bill or joint resolution that waives, or has the effect of waiving, any budget-related point of order unless the resolution specifies each such point of order. 
(b) 
(1)Upon consideration of a resolution reported by the Committee on Rules providing for the consideration of a bill or joint resolution, it shall be in order to offer a motion to strike or amend any provision of the resolution that waives, or has the effect of waiving, the application of a budget-related point of order in order to eliminate any such waiver from the resolution. (2)A motion made pursuant to subparagraph (1)— 
(A)shall be privileged; (B)shall be debatable for 20 minutes, divided evenly between those in favor of the motion and those opposed to the motion; and 
(C)may not be amended. (3)At the conclusion of any debate on a motion made pursuant to subparagraph (1), the previous question shall be considered as ordered. It shall not be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(c)In this clause, the term budget-related point of order means— (1)in the Congressional Budget and Impoundment Control Act of 1974— 
(A)section 302(f); (B)section 303; 
(C)section 306(b); (D)section 311; or 
(E)section 401; and (2)clause 10 of rule XXI.. 

